DETAILED ACTION
Status of Claims:
Claims 1 – 13 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 8, and 12 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basart (US 9137376).

As per claim 1, an event management system comprising: 
multiple communication terminals used in an event (The method includes sending an electronic invitation to participate in the teleconference (event) to a plurality of invitees (communication terminals), See Col. 13, Line 66 – Col. 14, Line 10); and 
an event management apparatus including first circuitry, wherein the first circuitry of the event management apparatus is configured to: 
	receive an event start request that requests start of the event, the event start request being transmitted by one communication terminal among the multiple communication terminals (At the start time or at a predetermined period of time before the start time, a first message is sent from a conferencing system to the at least one communication device, where the first message indicates to the at least one communication device to provide a user notification associated with the teleconference (event), the user notification for providing a notice related to joining the teleconference to any of the attendees in the conference room, See Col. 14, Lines 11 - 27); and 
	in response to the received event start request, transmit an event participation request that requests participation in the event to another communication terminal among the multiple communication terminals, said another communication terminal being associated with the event and associated with a participant who participates in the event using the one communication terminal (In response to activating the join conference application, a second message is sent from the at least one communication device to the conferencing system, where the second message indicates to the conferencing system to initiate the teleconference with the at least one communication device or to join the at least one communication device to the teleconference, See Col. 14, Lines 40 - 47).

As per claim 2, the event management system of claim 1, wherein the first circuitry of the event management apparatus receives the event start request that is generated in response to an operation for participating in the event, the operation being performed at the one communication terminal (The conferencing system may be configured to send messages to the communication devices based on the schedule information. For example, the schedule information may indicate that a teleconference is scheduled in conference room 300a at 12:00 PM. Using the conference room-communication device associations, the conferencing system may determine that the conference room 300a is associated with the communication device 304, and the conferencing system may send a message to the communication device 304 at 12:00 PM (or at a predetermined time before 12:00 PM), See Col. 9, Line 48 – Col. 10, Line 6).

As per claim 3, the management system of claim 1, wherein the first circuitry of the event management apparatus transmits an event start response to the received event start request to the one communication terminal (Upon receiving the user notification, an attendee in the conference room may respond in a number of ways to initiate or join the teleconference. For example, the attendee may press a button associated with the communication device, See Col. 10, Lines 15 - 29).

As per claim 4, the event management system of claim 1, wherein the first circuitry of the event management apparatus transmits the event participation request to said another communication terminal that is used together with the one communication terminal in a resource in which the event is conducted (The conference room may be a shared resource that includes conferencing equipment such as a conference phone, a computer, a camera, a display, and/or other devices. Merely by way of example, the IP phone may be a conference phone that is located in the conference room, and the soft phone may be an application running on a computer in the conference room, See Col. 6, Lines 6 - 15).

As per claim 5, the event management system of claim 1, wherein said another communication terminal includes second circuitry configured to: 
	receive the event participation request transmitted by the event management apparatus (Upon receiving the message, the conferencing system can initiate the teleconference with the communication device or join the communication device to the teleconference, See Col. 10, Lines 58 - 67); and 
	execute a process of participating in the event in response to the received event participation request (This may require the conferencing system to send a message to the conference bridge to call the communication device to start the teleconference, See Col. 10, Lines 58 - 67).

As per claim 6, the event management system of claim 1, wherein said another communication terminal is associated with event identification information identifying the event (When the URI (event identification) is selected, the current time is confirmed to be within a pre/post grace period around the start time, and a list of resources (e.g., teleconference phone number, IP address of a projector, IP address of a display, and/or an IP address of a videoconference room system) is determined, See Col. 13, Lines 11 - 28).

As per claim 7, the event management system of claim 1, wherein said another communication terminal is associated with participant identification information identifying a participant who participates in the event (The conferencing system may be configured to simply receive an identifier (e.g., personal identifier) associated with an invitee of a teleconference, and the conferencing system may have access to identifiers associated with at least some of the invitees, See Col. 12, Lines 9 - 24).

As per claim 8, the event management system of claim 1, wherein said another communication terminal includes a shared terminal used in a resource in which the event is conducted (The conference room may be a shared resource that includes conferencing equipment such as a conference phone, a computer, a camera, a display, and/or other devices, See Col. 6, Lines 6 - 15).

As per claim 12, an event management apparatus that manages one communication terminal among multiple communication terminals used in an event in association with the event (The method includes sending an electronic invitation to participate in the teleconference (event) to a plurality of invitees (communication terminals), See Col. 13, Line 66 – Col. 14, Line 10), the event management apparatus comprising circuitry configured to: 
	receive an event start request that requests start of the event, the event start request being transmitted by the one communication terminal (At the start time or at a predetermined period of time before the start time, a first message is sent from a conferencing system to the at least one communication device, where the first message indicates to the at least one communication device to provide a user notification associated with the teleconference (event),  the user notification for providing a notice related to joining the teleconference to any of the attendees in the conference room, See Col. 14, Lines 11 - 27); and 
	in response to the received event start request, transmit an event participation request that requests participation in the event to another communication terminal among the multiple communication terminals, said another communication terminal being associated with the event and associated with a participant who participates in the event using the one communication terminal (In response to activating the join conference application, a second message is sent from the at least one communication device to the conferencing system, where the second message indicates to the conferencing system to initiate the teleconference with the at least one communication device or to join the at least one communication device to the teleconference, See Col. 14, Lines 40 - 47).

As per claim 13, an event management method performed by an event management apparatus that manages one communication terminal among multiple communication terminals used in an event in association with the event (The method includes sending an electronic invitation to participate in the teleconference (event) to a plurality of invitees (communication terminals), See Col. 13, Line 66 – Col. 14, Line 10), the method comprising: 
	receiving an event start request that requests start of the event, the event start request being transmitted by the one communication terminal (At the start time or at a predetermined period of time before the start time, a first message is sent from a conferencing system to the at least one communication device, where the first message indicates to the at least one communication device to provide a user notification associated with the teleconference (event), the user notification for providing a notice related to joining the teleconference to any of the attendees in the conference room, See Col. 14, Lines 11 - 27); and
	in response to receiving the event start request, transmitting an event participation request that requests participation in the event to another communication terminal among the multiple communication terminals, said another communication terminal being associated with the event and associated with a participant who participates in the event using the one communication terminal (In response to activating the join conference application, a second message is sent from the at least one communication device to the conferencing system, where the second message indicates to the conferencing system to initiate the teleconference with the at least one communication device or to join the at least one communication device to the teleconference, See Col. 14, Lines 40 - 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Basart (US 9137376) and in view of Maski (US 9635698).

As per claim 9, Basart discloses all limitations of claim 1. 

	Basart however does not expressly disclose:
	wherein the one communication terminal includes third circuitry configured to cause a display to display a graphical representation for setting the one communication terminal and said another communication terminal in association with each other.

	Maski discloses:
	the event management system of claim 1, wherein the one communication terminal includes third circuitry configured to cause a display to display a graphical representation for setting the one communication terminal and said another communication terminal in association with each other (The master mobile endpoint device (another communication terminal) may display or list each one of the slave mobile endpoint devices (one communication terminal) that are paired with the master mobile endpoint device via a display (e.g., a graphical user interface (GUI)), See Col. 4, Line 50 - 67).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Maski’s teaching of a graphical interface for associating communication terminals, along with transmitting an event participation request to improve Basart’s system. Both Basart and Maski disclose systems for joining a conference. Maski’s system includes pairing a master mobile endpoint device to a slave mobile endpoint device. The combination is an improvement upon the existing system because an event participation request can be transmitted, as taught by Basart, where the request can be made to associate a communication terminal via a graphical interface, as taught by Maski, to allow multiple devices to connect to a meeting before the start of the meeting.

As per claim 10, the event management system of claim 9, wherein the third circuitry of the one communication terminal causes the display to display information indicating said another communication terminal and a shared terminal, which are used in the event (Maski, The endpoint device (shared terminal) may be a conference bridge that the master mobile endpoint device (another communication terminal) dials into and connects with another caller (not shown). In one embodiment, the endpoint device may be another telephone or computer that the master mobile endpoint device is calling directly for conferencing services, See Col. 3, Lines 19 – 29 … The method 200 begins at step 202. At step 204, the method 200 connects to a conference call. For example, the master mobile endpoint device may first dial into a conference bridge or with another caller, See Col. 6, Lines 22 – 25 … one or more steps or operations of the methods 200 and 300 described above may include a storing, displaying and/or outputting step as required for a particular application, See Col. 8, Lines 64 - 67).

	Basart fails to teach wherein the third circuitry of the one communication terminal causes the display to display information indicating said another communication terminal and a shared terminal, which are used in the event. In the same field of endeavor, Maski teaches an application for displaying information regarding a master mobile endpoint device connecting to an endpoint device. It would have been obvious before the effective filing date of the claimed invention to further modify Basart to include Maski teaching of display information indicating said another communication terminal and a shared terminal, to allow multiple devices to connect to a meeting before the start of the meeting.

As per claim 11, the event management system of claim 9, wherein the third circuitry of the one communication terminal causes the display to display a graphical representation for inquiring the participant whether to accept a combination that is set by associating the one communication terminal with said another communication terminal to participate in the event (Maski, In one embodiment, after the pairing request is sent, the master mobile endpoint device may send an authentication request to the slave mobile endpoint device. The slave mobile endpoint device may then send a response to the master mobile endpoint device. The master mobile endpoint device may verify that the received response matches the pre-defined code or the authentication code. At step 312, the method 300 determines if the pairing request is accepted. If the pairing request is not accepted (e.g., the response did not match the pre-defined code or authentication code at step 310 or a user of the master mobile endpoint device refuses the pairing request manually) the method 300 may proceed to step 314, See Col. 8, Lines 13 – 25 … one or more steps or operations of the methods 200 and 300 described above may include a storing, displaying and/or outputting step as required for a particular application, See Col. 8, Lines 64 - 67).

	Basart fails to teach wherein the third circuitry of the one communication terminal causes the display to display a graphical representation for inquiring the participant whether to accept a combination that is set by associating the one communication terminal with said another communication terminal to participate in the event. In the same field of endeavor, Maski teaches an application for displaying if a pairing request is accepted by a user of the master mobile endpoint device. It would have been obvious before the effective filing date of the claimed invention to further modify Basart to include Maski teaching of a graphical representation for inquiring the participant whether to accept a combination that is set, to allow multiple devices to connect to a meeting before the start of the meeting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458